     Case 2:19-cv-00130-LGW-BWC Document 1-2 Filed 10/22/19 Page 1 of 3

Attachment 1: Defendants




                                   DEFENDANTS


Defendant No. 1


Name                       Giynn County, Municipality

Capacity                   Official and Individual Capacity

Street Address             W.Harold Pate Building, 1725 Reynolds Street, Suite 302

City and County            City of Brunswick,Glynn County

State and Zip Code         Georgia 31520

Telephone Number           912-554-7401




Defendant No.2


Name                       Glynn County Sheriff's Department,Public Service

Capacity                   Official and Individual Capacity

Street Address             100 Sulphur Springs

City and County            City of Brunswick,Glynn County

State and Zip Code         Georgia 31520

Telephone Number           912-554-7600




Defendant No.3


Name                       Glynn County Superior Court, Public Service

Capacity                   Official and Individual Capacity


Attachment 1                                                              Page 1 of 3
     Case 2:19-cv-00130-LGW-BWC Document 1-2 Filed 10/22/19 Page 2 of 3

Attachment 1: Defendants



Street Address             701 H Street #103


City and County            City of Brunswick,Glynn County

State and Zip Code         Georgia 31520

Telephone Number           912-554-7272




Defendant No.4


Name                       Jackie Johnson, Glynn County District Attorney

Capacity                   Official and Individual Capacity

Street Address             701 H Street, Box 301

City and County            City of Brunswick,Glynn County

State and Zip Code         Georgia 31520

Telephone Number           912-554-7200




Defendant No.5


Name                       Anthony L. Harris,Superior Court Judge

Capacity                   Official and Individual Capacity

Street Address             701 H Street #103


City and County            City of Brunswick,Glynn County

State and Zip Code         Georgia 31520

Telephone Number           912-554-7272




Attachment 1                                                                Page 2 of 3
     Case 2:19-cv-00130-LGW-BWC Document 1-2 Filed 10/22/19 Page 3 of 3

Attachment 1: Defendants




Defendant No.6


Name                       E. Neal Jump,Glynn County Sheriff

Capacity                   Official and Individual Capacity

Street Address             100 Sulphur Springs

City and County            City of Brunswick,Glynn County

State and Zip Code         Georgia 31520

Telephone Number           912-554-7600




Defendant No.7


Name                       Glynn County Assistant District Attorney, unknown

Capacity                   Official and Individual Capacity

Street Address             701 H Street, Box 301

City and County            City of Brunswick,Glynn County

State and Zip Code         Georgia 31520

Telephone Number           912-554-7200




Attachment 1                                                              Page 3 of 3
